In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 16-0574V
                                                            Filed: September 22, 2017
                                                                  UNPUBLISHED

                                                                         
    LINCOLN JOHN, and DASWATTIE                                          
    JOHN, as parents and Natural                                             Special Processing Unit (SPU);
    Guardians of K.J., a minor child,                                        Ruling on Entitlement; Uncontested;
                                                                             Causation-In-Fact; Influenza (Flu)
                                           Petitioners,                      Vaccine; Guillain-Barre Syndrome
    v.                                                                       (GBS)

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioners.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On May 12, 2016, Lincoln and Daswattie John (“petitioners”), as the parents and
natural guardians of their minor son, K.J., filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioners allege that that K.J. suffered Guillain-Barré syndrome
(“GBS”) as a result of the following vaccines administered to him on May 12, 2014:
influenza (flu) vaccine, varicella vaccine, and/or measles-mumps-rubella (MMR)
vaccine; and/or as a result of the following vaccines administered to him on June 12,
2014: hepatitis A (Hep A) vaccine; diphtheria-tetanus-acellular pertussis (Dtap) vaccine,
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioners have 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
haemophilus influenza type B (HIB) vaccine, and pneumococcal conjugate (Prevnar)
vaccine. Petition at ¶¶ 1-23. The case was assigned to the Special Processing Unit of
the Office of Special Masters.
        On September 22, 2017, respondent filed his Rule 4(c) report in which he states
that he does not contest that petitioners are entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent states that “petitioners
have satisfied the criteria set forth in the newly revised Vaccine Injury Table and the
Qualifications and Aids to Interpretation.” Id. at 4 (internal citations omitted).
Respondent further states that although the revised Vaccine Injury Table only governs
petitions filed on or after the effective date of the final rule, the evidence shows that K.J.
suffered GBS following the administration of a seasonal flu vaccine, and that the onset
occurred within the time period specified in the Table. Id. at 4-5. Recognizing that
petitioners may re-file this petition and be afforded a presumption of causation under the
revised Table, respondent will not contest entitlement to compensation in this case. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioners are entitled to compensation.
IT IS SO ORDERED.


                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master